DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/15/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Objections
Claim 22 is objected to because of the following informalities:  
Regarding claim 22, the claim recites “The system of claim 15, wherein the active vehicle detection.”  However, claim 15 does not recite about the active vehicle detection.  It appears that the Applicant tries to say claim 22 is dependent on claim 21.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-17 of Co-pending Application 17/029751. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Co-pending Application 17/029751with obvious wording variations.
Instant Application 
Co-pending Application 17/029751
1. A system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 

ingesting location event data to a Stream Processing Server; and 



identifying, at the Stream Processing Server, a journey for a vehicle from the location event data, wherein the journey identification comprises identifying whether a given vehicle's movement is a journey segment for the journey.
1. A system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 

ingesting location event data for vehicles to a Stream Processing Server or an Analytics Processor Server, the location event data comprising time and position (lat/long) for a vehicle; 
identifying, at either the Stream Processing Server or the Analytics Processor Server, a plurality of vehicle journeys from the location event data, wherein the vehicle journey identification comprises identifying, for each journey, whether a given vehicle's movement is a journey segment for the journey; executing an event-of-interest algorithm on the location event data for a geofenced area over a period of time, the event-of-interest being selected from the group of a harsh brake event, a harsh deceleration event, a harsh acceleration event, and a speeding event; and providing a feed to a mapping visualization interface configured to visualize the event-of- interest output from the event-of-interest algorithm.

Both sets of claims features of the instant application (claims 2-26) and Co-pending Application 17/029751 (claims 1-17) can be compared by using the table as shown above.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of Co-pending Application 17/576807. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Co-pending Application 17/576807 with obvious wording variations.
Instant Application 
Co-pending Application 17/576807
1. A system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 





ingesting location event data to a Stream Processing Server; and 



identifying, at the Stream Processing Server, a journey for a vehicle from the location event data, wherein the journey identification comprises identifying whether a given vehicle's movement is a journey segment for the journey.
1. A system comprising: at least one processor; and memory storing computer instructions that are accessible by the at least one processor; wherein the at least one processor is configured to execute the computer instructions, and, when the at least one processor executes the computer instructions, the system: 

ingests location event data to a server, wherein the location event data for a given vehicle of the plurality of vehicles includes a plurality of vehicle event data points; 

for each of the plurality of vehicles, identifies a pair of road segments based on the location event data for the given vehicle, wherein the pair of road segments define at least in part an intersection; and calculates a turn ratio at the intersection based on the identified pairs of road segments for the plurality of vehicles.  
2. The system of claim 1, wherein the pair of road segments are a pair of journey segments that include a first journey segment and a second journey segment that meets the first journey segment at the intersection, wherein a first subset of the plurality of vehicle event data points are mapped to the first journey segment using a map-matching technique, and wherein a second subset of the plurality of vehicle event data points are mapped to the first journey segment using the map-matching technique.


Both sets of claims features of the instant application (claims 2-26) and Co-pending Application 17/576807 (claims 1-20) can be compared by using the table as shown above.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-24 of Co-pending Application 17/162130. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Co-pending Application 17/162130 with obvious wording variations.
Instant Application 
Co-pending Application 17/162130
1. A system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 

ingesting location event data to a Stream Processing Server; and 

identifying, at the Stream Processing Server, a journey for a vehicle from the location event data, wherein the journey identification comprises identifying whether a given vehicle's movement is a journey segment for the journey.
1. A system comprising a non-transitory memory including program instructions and a processor operative to execute program instructions that enable actions comprising: 

ingesting vehicle event data; and 


processing the vehicle event data at a server to identify a road segment, wherein the processing comprises: identifying plurality of road segments for a vehicle event data point; applying a penalty criterion to a nearest-neighbor road segment of the plurality of road segments; and selecting a qualifying road segment from the plurality of road segments for the vehicle event data point; wherein the nearest neighbor road segment is disqualified from the selection if the nearest neighbor road segment meets the penalty criterion.

Both sets of claims features of the instant application (claims 2-26) and Co-pending Application 17/162130 (claims 1-24) can be compared by using the table as shown above.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-2, 6, 8-30 of Co-pending Application 16/787755. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Co-pending Application 16/787755 with obvious wording variations.
Instant Application 
Co-pending Application 16/787755
1. A system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 


ingesting location event data to a Stream Processing Server; and 





identifying, at the Stream Processing Server, a journey for a vehicle from the location event data, wherein the journey identification comprises identifying whether a given vehicle's movement is a journey segment for the journey.
1. (Previously Presented) A system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 

ingesting location event data, wherein the location event data is anonymized; geohashing locations of the location event data to obtain geohashed locations that each has a precision that uniquely correlates the location event data to a vehicle; and 

identifying a journey for the vehicle from the location event data, wherein the journey identification comprises tracking movement as indicated by the geohashed locations over a period of time to determine a journey segment for the journey for the vehicle.

Both sets of claims features of the instant application (claims 2-26) and Co-pending Application 16/787755 (claims 1-2, 6, 8-30) can be compared by using the table as shown above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Modica et al. (U.S. 20170358204) in view of Jain et al. (U.S. 11127506).
For claim 1, Modica et al. disclose a system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 
ingesting location event data to a Stream Processing Server (at least Fig. 1, [0004]-[0006], [0008], [0041] and [0048]-[0050].  Receiving a plurality of estimated position points, each estimated position point including a timestamp, wherein each estimated position point is an estimate of a position of a vehicle at a time represented by a respective timestamp); and identifying, at the Stream Processing Server, a journey for a vehicle from the location event data (at least Fig. 1, [0004]-[0006], [0008], [0041] and [0048]-[0050].   Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.  Furthermore, the apparatus 200 of example embodiments may further include one or more sensors 210 for gathering information. Sensors may include global positioning system (GPS) sensors for identifying a mobile device 104 or vehicle location, sensors for determining speed and/or acceleration, sensors for determining ambient or environmental conditions, sensors for determining operational aspects of the vehicle (e.g., headlights, windshield wipers, on-board diagnostics (OBD), etc.). These sensors may gather data for sending to an OEM service provider and/or to a map data service provider as illustrated in FIG. 1. This data may be used for providing information regarding a route to other drivers, emergency personnel, traffic engineers, etc.)  However, Modica et al. do not disclose the journey identification comprises identifying whether a given vehicle's movement is a journey segment for the journey.
In the same field of endeavor, Jain et al. disclose the journey identification comprises identifying whether a given vehicle's movement is a journey segment for the journey (at least col. 124, lines 38-49.  The computer system 110 can predict a user's future activities based on various inputs, such as historical behavior patterns for the user, context data for the user, behavior of other users in the community, calendar data for the user, and so on. Context data indicating a current context of the user, for example, location tracking data indicating a location of the user's device, a speed and trajectory of the user's device, a path traveled by the device, etc. The speed, direction, and path that a person is traveling can indicate a likely destination for a user, especially when historical location tracking data shows the user has travelled the same path to the same location before.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Modica et al. as taught by Jain et al. for purpose of predicting a user's future activities.
For claim 2, the combination of Modica et al. and Jain et al. disclose the system of claim 1.  Modica et al. disclose wherein the location event data comprises time, position (lat/long), and event of interest (at least [0070].  The position estimate data type may combine information related to the position of the vehicle. The position estimate may include a timestamp, position type, interpolated point, longitude, latitude, horizontal accuracy, altitude, heading (degrees), speed, altitude accuracy, heading accuracy, speed accuracy, speed detection type, heading detection type, and a current lane estimate, for example.)
For claim 3, the combination of Modica et al. and Jain et al. disclose the system of claim 1.  Jain et al. disclose wherein the processor is configured to execute the instructions for the method further comprising encoding location data in the event data to a proximity (at least Fig. 17-18 and col. 93, lines 26-42.  The figure shows a map 1710 with different areas 1712, 1714 showing different levels of traffic in the area around the city. The map 1710 also shows different travel paths 1720, 1721, 1722 between different cities. These areas 1712, 1714 and paths 1720, 1721, 1722 represent an aggregation of tracked location data (e.g., tracked through sensor data capture, such as GPS, and/or through user-reported data) over a period of time such as a day, a week, a month, etc.)
For claim 20, the combination of Modica et al. and Jain et al. disclose the system of claim 1.  Jain et al. disclose wherein the journey identification comprises determining that the journey segment does not form part of the journey (at least col. 124, lines 38-49.  The computer system 110 can predict a user's future activities based on various inputs, such as historical behavior patterns for the user, context data for the user, behavior of other users in the community, calendar data for the user, and so on. Context data indicating a current context of the user, for example, location tracking data indicating a location of the user's device, a speed and trajectory of the user's device, a path traveled by the device, etc. The speed, direction, and path that a person is traveling can indicate a likely destination for a user, especially when historical location tracking data shows the user has travelled the same path to the same location before.   However, the historical location tracking data showing user travelling does not on the same path to the same location before.)
For claim 21, the combination of Modica et al. and Jain et al. disclose the system of claim 1.  Modica et al. disclose wherein the system is configured to provide active vehicle detection (at least [0050], [0054], [0056].  Other sensor data may be collected over a period of time in the vehicle and submitted with an intended delay. Such delay may have large variances and may be seconds, minutes, days, or weeks, for example.)
For claim 22, the combination of Modica et al. and Jain et al. disclose the system of claim 15.  Modica et al. disclose wherein the active vehicle detection comprises identifying a vehicle path from a plurality of the events over a period of time (at least [0050], [0054], [0056].  Other sensor data may be collected over a period of time in the vehicle and submitted with an intended delay. Such delay may have large variances and may be seconds, minutes, days, or weeks, for example.)
For claim 23, the combination of Modica et al. and Jain et al. disclose the system of claim 15.  Modica et al. disclose wherein the active vehicle detection comprises: identifying the vehicle path from the plurality of events over the period of a day, the identification comprising using a connected components algorithm, the connected components algorithm comprising identifying the vehicle path in a directed graph including the day of vehicle events, wherein in the graph, a node is a vehicle and a connection between nodes is the identified vehicle path (at least Fig. 1, [0004]-[0006], [0008], [0041], [0048]-[0054] and [0109].   Generating a path from the plurality of estimated position points may include generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment.   While each position estimate may be from a vehicle traveling along path 520.   Other sensor data may be collected over a period of time in the vehicle and submitted with an intended delay. Such delay may have large variances and may be seconds, minutes, days, or weeks, for example.)

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Modica et al. (U.S. 20170358204) in view of Jain et al. (U.S. 11127506) and further in view of Xu et al. (U.S. 20150264523).
For claim 4, the combination of Modica et al. and Jain et al. do not disclose the wherein the instructions for the method for encoding the location data in the event data to a proximity further comprises at least one of: geohashing latitude and longitude to a shape defining the proximity; encoding the geohash to identify a state; encoding the geohash to identify a zip code; and encoding the geohash to a precision to uniquely identify a vehicle.
In the same field of endeavor, Xu et al. disclose the wherein the instructions for the method for encoding the location data in the event data to a proximity further comprises at least one of: geohashing latitude and longitude to a shape defining the proximity; encoding the geohash to identify a state; encoding the geohash to identify a zip code; and encoding the geohash to a precision to uniquely identify a vehicle (at least [0052].  A user geohash is generated using the user position obtained in Step 605. If the obtained position is in a format other than a coordinate set, for example, a street address or a zip code, the position may be converted to a coordinate format before a geohash is generated. The length of the generated geohash may depend on the precision of the position obtained. For example, converting a coordinate having 20 decimal places will generate a longer geohash than converting a coordinate having 10 decimal places. Additionally, the generated geohash may be truncated to a predetermined length.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Modica et al. as taught by Xu et al. for purpose of providing content corresponding to the campaign identifier to the mobile device.
For claim 5, the combination of Modica et al., Jain et al. and Xu et al. disclose the system of claim 4.  Xu et al. disclose wherein the instructions for the method for encoding the location data in the event data to a proximity further comprises at least one of: encoding the geohash to 5 characters to identify the state; encoding the geohash to 6 characters to identify the zip code; and encoding the geohash to 9 characters to uniquely identify a vehicle (at least [0070]-[0071].  Chirper generates a geohash grid having a 7-character granularity, corresponding to geohashes of roughly one New York City block. Chirper accesses the geohash index on its database and searches for a matching geohash. The geohash corresponding to George's position is truncated one character at a time until a match is reached.)
For claim 6, the combination of Modica et al., Jain et al. and Xu et al. disclose the system of claim 5.  Xu et al. disclose wherein encoding the location data in the event data to a shape defining the proximity comprises: geohashing the latitude and longitude to a rectangle whose edges are proportional to the characters in the string (at least Fig. 5B and [0049]. FIG. 5B shows a map including an exemplary geohash grid.)
For claim 7, the combination of Modica et al., Jain et al. and Xu et al. disclose the system of claim 6.  Xu et al. disclose wherein encoding the location data in the event data to a proximity comprises encoding the geohash from 4 to 9 characters (at least [0070]-[0071].  Chirper generates a geohash grid having a 7-character granularity, corresponding to geohashes of roughly one New York City block. Chirper accesses the geohash index on its database and searches for a matching geohash. The geohash corresponding to George's position is truncated one character at a time until a match is reached.)
For claim 8, the combination of Modica et al. and Jain et al. do not disclose wherein the processor is configured to execute the instructions for the method further comprising mapping the geohash to a map database.
In the same field of endeavor, Xu et al. disclose wherein the processor is configured to execute the instructions for the method further comprising mapping the geohash to a map database. (at least [0070].  Chirper converts the obtained position's latitude and longitude into binary, interleaves the bits, and the converts the result into base-32 to obtain a geohash value of "dr5reuha9blm3." Chirper accesses the geohash index on its database and searches for a matching geohash.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Modica et al. as taught by Xu et al. for purpose of providing content corresponding to the campaign identifier to the mobile device.
For claim 9, the combination of Modica et al., Jain et al. and Xu et al. disclose the system of claim 8.  Xu et al. disclose the mapping further comprises mapping the geohash to a point of interest database (at least [0070].  Chirper converts the obtained position's latitude and longitude into binary, interleaves the bits, and the converts the result into base-32 to obtain a geohash value of "dr5reuha9blm3." Chirper accesses the geohash index on its database and searches for a matching geohash.)
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Modica et al. (U.S. 20170358204) in view of Jain et al. (U.S. 11127506) and further in view of Setiawan et al. (U.S. 20200079403).
For claim 24, the combination of Modica et al. and Jain et al. do not disclose the system of claim 1, wherein the system comprises a data warehouse and stores the event data and journey determination data in the data warehouse.
In the same field of endeavor, Setiawan et al. disclose the system comprises a data warehouse and stores the event data and journey determination data in the data warehouse (at least [0045].   The line ID 234 column may list the identifier of the track line that the physical device belongs to, for example, the first track line 220 and the second track line 222 may be identified as “EW”, referring to the East-West Line of the Mass Rapid Transit System. The track line may be part of an overall railway network. The track line may be identified by a train transportation range, in other words, a range that stretches from a departing point station to the last destination point station in the train transportation route. The location column 236 may list the location of each physical device.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Modica et al. as taught by Setiawan et al. for purpose of monitoring and collecting data on a railway asset, in order to plan a maintenance work schedule on the particular physical device. 
For claim 25, the combination of Modica et al., Jain et al. and Setiawan et al. disclose the system of claim 24.  Setiawan et al. disclose further comprising at least one-time column that is added to the stored data (at least [0045].   The date is listed in the format of “DD/MM/YYYY” where “DD” is the day in two digits, “MM” is the month in two digits and “YYYY” is the year in four digits; while time is listed in the format of “hh:mm:ss” where “hh” is the hour in two digits, “mm” is the minute in two digits and “ss” is the second in two digits.)
For claim 26, the combination of Modica et al., Jain et al. and Setiawan et al. disclose the system of claim 25.  Setiawan et al. disclose wherein the time column includes a date column and an hour column (at least [0045].   The date is listed in the format of “DD/MM/YYYY” where “DD” is the day in two digits, “MM” is the month in two digits and “YYYY” is the year in four digits; while time is listed in the format of “hh:mm:ss” where “hh” is the hour in two digits, “mm” is the minute in two digits and “ss” is the second in two digits.)
Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  09/10/2022